Smith, J. Bone had obtained a judgment against Ca-son before a Justice of the peace, and had taken out execution [thereon, which was levied upon a horse as the property of the defendant in the writ. Cason, pursuant to notice, filed with the Justice a schedule of his proj}erty, claiming the horse as exempt, and demanded a supersedeas, tendering the fee therefor. Bone resisted the issue o± this process, and the justice refused to issue it; in consequence of which the constable sold the horse. Afterjthe sale Cason applied to the Circuit court and obtained a peremptory writ of mandamus, requiring the Justice to grant him a supersedeas. This order was obeyed, but the horse having passed into the hands of a stranger, it was impossible for the constable or the plaintiff in the execution to make restitution. Cason thereupon sued Bone and the Justice of the peace for damages. But the verdict and judgment were for the defendants.  TibNXEMI’" • ey. Nowhere does it.appear upon what cause of action original judgment was founded. If it was for a tort, or for the purchase-money of the horse, the debtor was not entitled to a supersedeas. Constitution of 1874, Art, IX, Sec. 1. It devolves upon the claimant of an exemption to show that he is entitled to the privilege. Thompson on Homesteads and Exemptions, Sec. 879. The plaintiff evidently supposed that this matter was concluded by the judgment in the proceeding for mandamus. And this may be so with regard to the Justice, who was the defendant in that action; although the writ was improvidently granted, since, the ultimate object that was sought, being impossible of attainment, it must necessarily have proved futile. High’s Extraordinary Legal Remedies, See. 14. But Bone not having been a party, could not be bound by any judgment rendered therein.  2. officers not liable for official Kow the Justice was not liable to an action for damageg on account of any of his official acts. Wherever the state confers judicial powers upon an individual, it confers them with full immunity from private suits. This rule applies alike to the highest judges in the land and to the lowest officer who sits as a court and tries petty causes. And it applies mot in respect to their judgments merely, but to all process awarded by them for carrying their judgments into effect. Cooley on Torts, 408-9.  3. supersedeas reCason’s remedy, on the refusal of the justice to issue ,, ntv-N, tile supersedeas, was to appeal to tire Circuit Court. of March 9, 1877, Sec. 1. Winter & Co. v. Simpson, 42 Ark., 410. By failing to appeal, he waived his exemption. Affirmed.